      Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 1 of 19



                  UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRICKLAYERS & ALLIED CRAFTWORKERS            :
LOCAL 1 OF PA/DE                             :
2706 Black Lake Place                        :
Philadelphia, PA 19154                       :
                                             :
and                                          :
                                             :
TRUSTEES OF BRICKLAYERS & ALLIED             :
CRAFTWORKERS LOCAL 1 OF PA/DE                :
HEALTH & WELFARE FUND                        :
2704 Black Lake Place                        :
Philadelphia, PA 19154                       :
                                             :     Case No.
and                                          :
                                             :
TRUSTEES OF BRICKLAYERS & ALLIED             :
CRAFTWORKERS LOCAL 1 OF PA/DE                :
JOINT APPRENTICES & TRAINING FUND            :
2704 Black Lake Place                        :
Philadelphia, PA 19154                       :
                                             :
and                                          :
                                             :
TRUSTEES OF BRICKLAYERS & ALLIED             :
CRAFTWORKERS LOCAL 1 OF PA/DE                :
VACATION FUND                                :
2704 Black Lake Place                        :
Philadelphia, PA 19154                       :
                                             :
and                                          :
                                             :
TRUSTEES OF BRICKLAYERS & ALLIED             :
CRAFTWORKERS LOCAL 1 OF PA/DE                :
ANNUITY FUND                                 :
2704 Black Lake Place                        :
Philadelphia, PA 19154                       :
                                             :
and                                          :
                                             :
TRUSTEES OF BRICKLAYERS & ALLIED             :
CRAFTWORKERS LOCAL 1 OF PA/DE                :
PENSION FUND                                 :
                                    1
            Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 2 of 19



2704 Black Lake Place                                        :
Philadelphia, PA 19154                                       :
                                                             :
and                                                          :
                                                             :
TRUSTEES OF BRICKLAYER & TROWEL                              :
TRADES INTERNATIONAL PENSION FUND                            :
620 F Street, N.W., Suite 700                                :
Washington, D.C. 20004                                       :
                                                             :
                               Plaintiffs                    :
                                                             :
                v.                                           :
                                                             :
R&M MASONRY CONTRACTORS, INC.                                :
820 Fox Chase Rd. Suite 2                                    :
Rockledge, PA 19046                                          :
                                                             :
and                                                          :
                                                             :
RICHARD LEE, Individually & As President &                   :
Treasurer of R&M MASONRY CONTRACTORS, INC.                   :
820 Fox Chase Rd. Suite 2                                    :
Rockledge, PA 19046                                          :
                          Defendants.                        :

                                            COMPLAINT

                                             PARTIES

       1.       Plaintiff Bricklayers and Allied Craftworkers Local 1 of PA/DE ("BAC Local 1")

is a labor organization within the meaning of § 2(5) of the National Labor Relations Act, 29 U.S.C.

§ 152(5) and § 301(a) of the Labor-Management Relations Act (LMRA), 29 U.S.C. § 185(a); and

an employee organization within the meaning of § 3(4) of ERISA, 29 U.S.C. § 1002(4), with its

principal office at 2706 Black Lake Place, Philadelphia, PA 19154.

       2.       Plaintiffs the Board of Trustees of the Bricklayers and Allied Craftworkers Local 1

of PA/DE Health and Welfare, Joint Apprentice and Training, Annuity, Vacation, and Pension

Funds (collectively “Local Trust Funds”); and the Board of the Trustees of the Bricklayer and
                                                 2
            Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 3 of 19



Trowel Trades International Pension Fund (“International Trust Fund”) are multiemployer benefit

plans as that term is defines in Section 3(3) and 3(37) of ERISA, 29 U.S.C. § 1002(3) and (37).

The Local Trust Funds and International Trust Funds are established and maintained according to

the provisions of Agreements and Declarations of Trust, and are provided for in the Collective

Bargaining Agreement between the Bricklayers and Allied Craftworkers Local 1 of PA/DE and

the Defendants. The Local Trust Funds are administered by the Trustees of the Local 1 Health &

Welfare, Annuity and Vacation Funds, 2704 Black Lake Place, Philadelphia, PA 19154; and the

Trustees of the Local 1 of PA/DE Joint Apprentice and Training Fund, 2704 Black Lake Place,

Philadelphia, PA 19154; and the Trustees of Bricklayers and Allied Craftworkers Local 1 Pension

Fund, 2704 Black Lake Place, Philadelphia, PA 19154. The International Trust Fund is

administered by the Trustees of the Bricklayer and Trowel Trades International Pension Fund, 620

F Street, N.W., Suite 700, Washington, D.C. 20004.

       3.       Defendant R&M Masonry Contractors, Inc. (“R&M”) is a corporation organized

and existing under the laws of the Commonwealth of Pennsylvania with its principal place of

business located at 820 Fox Chase Rd. Suite 2, Rockledge, Pennsylvania 19046. R&M is an

employer within the meaning of § 2(2) of the National Labor Relations Act, 29 U.S.C. § 152(2)

and § 301(a) of the Labor Management Relations Act, 29 U.S.C. § 185(a). R&M is also an

employer within the meaning of § 3(5) of ERISA 29 U.S.C. § 1002(5) and within the meaning of

§ 515 of ERISA, 29 U.S.C. § 1145.

       4.       Defendant Richard Lee is an adult citizen residing in the Commonwealth of

Pennsylvania. This Complaint is brought against Richard Lee in his individual capacity as well as

in his capacity as President and Treasurer of R&M. Upon information and belief, it is alleged that

Richard Lee exercises control and discretion over the payroll of R&M, including any and all
                                                3
            Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 4 of 19



decisions regarding the collection and disbursement of any payroll deductions required under the

collective bargaining agreement (“CBA”), Trust Documents, or as authorized by the employees of

R&M. As such, Richard Lee is a fiduciary to the BAC Local 1, Local Benefit Funds, and

International Funds as defined in ERISA § 3(21)(A), 29 U.S.C.A. § 1002(21)(A).

                                 JURISDICTION AND VENUE

       5.       This Court has jurisdiction of this action under Sections 202, 502, and 515 of the

Employee Retirement Income Security Act of 1974 (as amended) (“ERISA”), 29 U.S.C. §§

1104, 1109, 1132 and 1145, and under Section 301(a) of the Labor-Management Relations Act

(“LMRA”), 29 U.S.C. § 185(a). This is an action to enforce Defendants’ contractual obligation

to submit benefit payments and dues deductions pursuant to its Collective Bargaining

Agreement (“CBA”), and to enjoin the violations of the terms of the Bricklayers and Allied

Craftworkers Local 1 of PA/DE funds.

       6.       Plaintiff also invokes the jurisdiction of the Court for its state law claims under

§1367 of the U.S. Code, which provides a District Court with supplemental jurisdiction over all

claims that form part of the same case or controversy over which the Court has original jurisdiction.

28 U.S.C. § 1367(a).

       7.       Venue in the United States District Court for the Eastern District of Pennsylvania

is proper pursuant to § 301(c) of the LMRA, 29 U.S.C. § 185(c), and § 502(e)(2) of ERISA, 29

U.S.C. § 1132(e)(2) since the Plaintiffs reside and maintain their administrative offices in the

Eastern District of Pennsylvania.

                               COUNT I
                 BREACH OF CONTRACT UNDER SECTION 301
                OF THE LABOR MANAGEMENT RELATIONS ACT
         AGAINST R&M MASONRY CONTRACTORS, INC. and RICHARD LEE

                                                 4
            Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 5 of 19



       8.       R&M, through its owner and officer of the business, Richard Lee, executed a

Collective Bargaining Agreement with the BAC Local 1 establishing the terms and conditions of

employment for all covered craftworkers employed by R&M.

       9.       Pursuant to its Collective Bargaining Agreement, R&M agreed to pay to BAC Local

1, the Local Benefit Funds and International Funds certain sums of money for each hour worked by

all employees of Defendant covered by the Collective Bargaining Agreement.

       10.      The Collective Bargaining Agreement provides that upon signing the Collective

Bargaining Agreement:

                (Art. 5, Sec. B, Para. 1)
                The Trust Agreements establishing each of the Funds mentioned in
                Schedule “A” are made part of this Agreement, and each shall be
                binding on each Employer. It is further understood and agreed that
                the administration of the Funds will be under the exclusive control
                of the respective Funds.
                The Employer agrees to contribute to all jointly administered benefit
                funds including, as more fully set forth herein, in Schedule “A”, and
                in each part of this Agreement applicable to a particular craft, such
                contributions as are required under this Agreement. Contributions
                shall be remitted and received at the Fund Office (Local and
                International), along with Employer Contribution Reports, not later
                than the 15th day of the month following the month in which the
                work was performed. Employer agrees to pay by electronic
                remittance and/or ACH debit transfer. Title to all the monies paid
                into and/or due and owing to the Funds set forth in Schedule “A”
                shall vest in and remain exclusively in the Trustees of the Funds,
                respectively.


       11.      The Collective Bargaining Agreement further provides:

                (Art. 5, Sec. B, Para. 8)
                In the event that an Employer fails to remit contributions when due,
                the Employer shall be assessed and required to pay interest at the
                rate of 12% per annum plus liquidated damages in the amount of
                10% of the delinquent principal amount due. In the event that
                delinquent contributions are referred to an attorney for collection,

                                                 5
          Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 6 of 19



                the Employer shall also be assessed and required to pay all
                attorney’s fees and costs of collection.

        12.     The Collective Bargaining Agreement also provides:

                (Art. 5, Sec. B, Para. 9)
                The Employer agrees to be bound by the Trust and Plan Documents
                of each Fund into which the Employer is required to make
                contributions and further agrees to be bound by all policies and rules
                promulgated by the Trustees of such Funds. The Employer hereby
                irrevocably designates the Board of Trustees of the Funds as its
                representatives on each Fund.

        13.     R&M employed certain employees covered by the Collective Bargaining Agreement

from the period of November 1, 2018 through the present. In addition to the fund benefit provision,

the Collective Bargaining Agreement in Article 4 contains a Union Security Clause and Dues Check-

off. It provides:

                (Art. 4, Sec. B, C, E; Art. 5, Sec. A, Para. 1)
                Dues Check-off: The Employer shall deduct from the wages of all
                Employees, within the jurisdiction of the Union, who are covered by
                this Agreement and who have signed and delivered to the Employer,
                proper legal authorizations for such deduction…

                International Union Dues Check-off: The Employer shall also
                deduct an amount specified in Schedule “A”, from the wages of each
                employee who has signed a Check-off Authorization Form…

                The sums set forth in Sections B, C, and D above shall be deducted
                and remitted, along with the required Contribution Reports, no later
                than the fifteenth (15) day of each month.

                The failure to pay wages when due, including the timely remittance of
                Union dues and per capita charges, shall result in the imposition of
                interest and liquidated damages as set forth in Section (B) (8) below.

        14.     Through the Collective Bargaining Agreement, R&M is also bound to the Agreements

and Declarations of Trust (hereafter “Trust Agreements”), and the Statement of Policy for Collection

of Delinquent Contributions (hereafter “Statement of Policy”) of the BAC Local 1 and Local Funds.

                                                  6
         Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 7 of 19



The Trust Agreements provide that all employers who become party to the Collective Bargaining

Agreement and Declaration of Trust agree to be bound by the decisions of the Trustees on

delinquencies.

       15.       The Trust Agreements state that if an employer is delinquent on their contributions to

the Benefits Plans may seek personal liability against the individual owner(s) or principal(s) of the

company. For example, the Health and Welfare Plan states that:

                 In any action to recover, compel and enforce the payment of
                 contributions as set forth in Section 7.2, the Trustees shall have the
                 authority and right to seek personal liability against an owner,
                 principal or officer of an Employer for breach of fiduciary duties with
                 respect to the disposition of such contributions as assets of the Fund.

       16.       The Statement of Policy adopted by the Local Funds’ Trustees provides that interest

and liquidated damages are assessed on delinquent contribution amounts. Thus, the Statement of

Policy establishes that:

                 Interest owed by a delinquent employer shall be calculated from the
                 Due Date for the delinquent Contributions, at the rate specified in the
                 collective bargaining agreement. If there is no such rate specified, the
                 rate shall be 12% per annum of the principle amount due . . .
                 Liquidated damages shall be calculated from the Due Date and shall
                 become due and owing on the 20th day of the month in which the
                 contributions are due. The amount of the liquidated damages shall be
                 a flat 10% of the delinquent contributions or $10.00, whichever is
                 greater . . . Attorney’s fees shall be assessed against a delinquent
                 employer . . . [and] [a]ll costs actually incurred in court actions for
                 collection of delinquent Contributions or to enforce the Trustee’s [sic]
                 right to audit the employer’s payroll records shall be assessed against
                 the delinquent employer, including, but not limited to, filing fees for
                 service of process, transcript costs, copying charges, postage, and such
                 other costs as would otherwise be charged to the Board of Trustees.

       17.       Richard Lee, individually and as president and treasurer, and R&M failed to submit

reports and/or remit contributions they were contractually obligated to provide to all Plaintiffs

from November 1, 2018 through the present.
                                                    7
         Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 8 of 19



       18.     The BAC Local 1 Collective Bargaining Agreement, and the Agreements and

Declarations of Trust establishing the Local Funds and the International Funds provide that an

Employer who fails to pay the amounts required by the Collective Bargaining Agreement on time

shall be obligated to pay interest at the rate of 12% per annum and liquidated damages of 10% of

the principal amount due or late, as well as all necessary costs of collection incurred by the Funds,

including, but not limited, to reasonable attorney’s fees, audit fees and court costs. R&M is bound

to the terms of the CBA and the Agreements and Declarations of Trust.

       19.     Pursuant to the CBA and Statement of Policy, R&M will be assessed interest and

liquidated damages for its delinquent principal contributions to BAC Local 1 and the Local Benefit

Funds and attorneys’ fees and costs. R&M will be assessed interest and liquidated damages by

the International Benefit Funds for delinquent principal contributions.

       20.     Pursuant to the CBA and the Declarations of Trust, Richard Lee is personally

obligated to the BAC Local 1, Local Funds, and International Funds for interest at the rate of 12%

per annum and liquidated damages at the rate of 10% per annum assessed on the delinquent

contributions, and interest pursuant to 29 U.S.C. Section 1132(g) from the date of delinquency

through the date of payment, and attorney’s fees and costs.

                               COUNT II
             BREACH OF CONTRACT AND BREACH OF STATUTORY
           OBLIGATIONS UNDER SECTION 515 OF ERISA 29 U.S.C. § 1145
         AGAINST R&M MASONRY CONTRACTORS, INC. and RICHARD LEE

       21.     BAC Local 1 and the Local and International Funds hereby adopt, incorporate and

restate in Count II paragraphs 1 through 20 of Count I.

       22.     This Court has jurisdiction of this action under sections 404, 409, 502 and 515 of

ERISA of 1974, 29 U.S.C. Sections 1104, 1109, 1132 and 1145. This is an action to collect delinquent

                                                 8
          Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 9 of 19



contributions and deducted – but unpaid – dues and other voluntary employee deductions from R&M

and fiduciary Richard Lee.

       23.       Defendant Richard Lee determined the total amount of R&M’s monthly contributions

and retained a portion or all of the employer's payment that should have been sent to the Plaintiffs’

Funds on behalf of his employees. Richard Lee also deducted – but did not pay – dues plus other

deductions from BAC-1 employees’ individual paychecks. Richard Lee chose to use the deducted

dues and the monies due the Plaintiffs’ Funds for other purposes. Thus, Defendant Richard Lee

exercised authority and control over benefit plan assets and is thus a fiduciary as defined by ERISA.

29 U.S.C. § 1002(21).

       24.       As an owner and officer of R&M, Defendant Richard Lee, voluntarily entered the

collective bargaining agreement with the Bricklayers and Allied Craftworkers Local 1 of PA/DE. As

such, Defendant Richard Lee intentionally directed deductions from employee paychecks and earned

benefits belonging to the Plaintiffs’ Funds, which he was obligated to forward to the Plaintiffs’ Funds

and BAC-1, as stipulated in the collective bargaining agreement, along with the employer portion of

the monies due under the contract and the trust agreements for earned benefits. Defendant Richard

Lee failed to direct R&M to forward those funds to the Plaintiffs when they came due and owing as

plan assets or forward the monies deducted from employees’ paychecks.

       25.       R&M executed a collective bargaining agreement with the Bricklayers & Allied

Craftworkers Local 1 of PA/DE. Paragraph B.1 of Article 5 of this collective bargaining agreement

provides the following: “Title to all the monies paid into and/or due and owing to the Funds set

forth in Schedule “A” shall vest in and remain exclusively in the Trustees of the Funds,

respectively.”



                                                  9
         Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 10 of 19



       26.     Pursuant to Section 7.4 of Amendment 2 of the Agreement and Declaration of Trust

under which Defendants are bound pursuant to the Collective Bargaining Agreement, personal

liability may be sought against "an owner, principal, or officer of an Employer for breach of

fiduciary duties with respect to the disposition of such contributions as assets of the Fund."

       27.     Upon information and belief, Defendant Richard Lee calculated the amounts owed in

contributions using employees work hours and forwarded monthly remittance forms calculating the

employer’s portion of the monies due to the Plaintiffs Funds, yet failed to remit those amounts to the

Plaintiffs’ Funds. Upon information and belief, the benefit monies were deposited into R&M’s

general accounts and used for his own compensation or other purposes than payment of the

employees’ benefit contributions or forwarding the voluntary payroll dues and assessments deducted

from employees’ paychecks.

       28.     Upon information and belief, Defendant Richard Lee knew that R&M entered into the

collective bargaining agreement with the BAC Local 1 and that contributions deducted directly from

the employees’ compensation or owed as the employer’s benefit contributions obligation had to be

forwarded monthly to the Plaintiffs.

       29.     The contributions due the Plaintiffs’ Funds were plan assets governed by ERISA. 29

C.F.R. §2510.3-102(a).

       30.     Defendant Richard Lee failed to remit voluntary payroll deductions and contributions

to the Plaintiffs on behalf of his employees in a timely manner after they became due.

       31.     The Defendant exercised complete authority or control respecting disposition of plan

assets. Thus, Defendant Richard Lee is a fiduciary under ERISA §3(21)(A) because he “exercised

authority or control respecting disposition of plan assets.” 29 U.S.C.A. §1002(21)(A). Accordingly,

Defendant Richard Lee has violated his fiduciary duty to the Plaintiffs’ Funds based on the fact that
                                                 10
          Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 11 of 19



he commingled plan assets and employee deductions with R&M’s general assets and used those funds

to pay other creditors.

                                              COUNT III
                                BREACH OF FIDUCIARY DUTIES UNDER ERISA AS
                                 AGAINST RICHARD LEE IN HIS INDIVIDUAL
                                              CAPACITY

        32.      Plaintiffs hereby incorporate by reference paragraphs 1 through 31 of this Complaint

as if fully set forth herein.

        33.      This Court has jurisdiction of this action under sections 404, 409, 502 and 515 of

ERISA of 1974, 29 U.S.C. Sections 1104, 1109, 1132 and 1145. This is an action to collect

delinquent contributions from Richard Lee, a f iduciary of his employees’ unpaid benefit

contributions.

        34.      The Collective Bargaining Agreement between the Plaintiff Union and R&M

requires fringe benefit contributions to the Plaintiff Funds to be paid for each hour worked for an

employee by the fifteenth (15th) day of the month after the month in which the work was

performed.

        35.      Defendant Richard Lee determined if, and what, amount of R&M’s monthly

contributions would be paid. He retained a portion or all of the employer’s deductions and payment

that should have been sent to the Plaintiffs’ Funds on behalf of his employees. Richard Lee chose to

use the monies due the Plaintiffs’ Funds for other purposes. Thus, he exercised authority and

control over benefit plan assets and is thus a fiduciary as defined by ERISA. 29 U.S.C. § 1002(21).

        36.      At all relevant times herein, Defendant Richard Lee served as the President and

Treasurer of R&M, and directed the corporation’s financial operation and oversaw all other

business activities of the corporation including, but not limited to, preparing, reviewing,

                                                  11
        Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 12 of 19



authorizing payment and submitting the monthly reports and contributions to the Plaintiff Trust

Funds. In this capacity, Defendant Richard Lee exercised control over the disposition of money

that became a Plan asset immediately upon the performance of work by Defendant R&M’s

employees. Upon information and belief, Richard Lee also exercises control and discretion over

the payroll of R&M, including any and all decisions regarding the collection and disbursement of

any payroll deductions required under the CBA, Trust Documents, or as authorized by the

employees of R&M. Accordingly, Defendant Richard Lee has at all times herein acted as an

employer as defined in Section 2(2) of the National Labor Relations Act, 29 U.S.C. § 152(2), and

in § 3(5) of ERISA, 29 U.S.C. § l002(5) and as a fiduciary as that term is defined in § 3(21)(A)(i)

and (iii) and § 515 of ERISA, 29 U.S.C. § l002(21)(A)(i) and (iii) and § 1145.

       37.     Under ERISA, a fiduciary is required to “discharge his duties with respect to a

Plan solely in the interest of the Participants and beneficiaries […] for the exclusive purpose of

[…] providing benefits to [them].” 29 U.S.C. § 1104(a)(1).

       38.     Because t h e Defendant willfully and intentionally converted Trust Fund assets

contained within his personal accounts and the accounts of R&M for purposes other than the

exclusive purpose of providing benefits to the Trust Fund Participants and beneficiaries,

Defendant Richard Lee has breached his fiduciary duty.

       39.     Under ERISA, “any person who is a fiduciary with respect to the Plan who

breaches any one of the responsibilities, obligations, or duties imposed upon fiduciaries” is

personally liable “to make good to such Plan any losses to the Plan resulting from each such

breach, and to restore to the Plan any profits of such fiduciary which have been made through the

use of assets of the Plan by the fiduciary […]” 29 U.S.C. § 1109(a).

       40.     Through his wrongful conduct, Defendant Richard Lee is personally liable for the
                                                12
         Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 13 of 19



amounts owed Plaintiffs, plus interest, liquidated damages, audit costs and attorney’s fees owed

the Funds as set forth herein.

                                       COUNT IV
                        WAGE THEFT AS AGAINST RICHARD LEE IN HIS
                          INDIVIDUAL AND CORPORATE CAPACITY

       41.     Plaintiffs hereby incorporate by reference paragraphs 1 through 40 of this

Complaint as if fully set forth herein.

       42.     At all relevant times herein, Defendant Richard Lee exercised full control over the

assets of Defendant R&M, including but not limited to, writing checks on the accounts of the

Corporation and otherwise controlling the distribution of the Corporation’s liquid assets.

       43.     Defendant Lee failed and refused to deliver the earned principal contributions,

payroll dues and assessments that had been deducted from his employees’ individual paychecks to

the Plaintiffs in a timely manner as required by the Collective bargaining agreements.

       44.     By willfully failing and refusing to deliver the contributions and deducted payroll

contributions to Plaintiffs in a timely manner in accord with the Collective Bargaining

Agreement and Trust Documents of the Plaintiff Funds, thereby interfering with and depriving

Plaintiffs of the possession and use of the contractually mandated payments and employee benefit

contributions to which Plaintiffs were lawfully entitled, Richard Lee has wrongfully converted

these funds to his own use and/or the use of Defendant R&M, without the consent of Plaintiffs

and without any legal justification whatsoever.

       WHEREFORE, based on the facts set forth above, BAC Local 1, the Local Funds and the

International Funds request judgment as follows:

       Defendants, R&M and Richard Lee are, jointly and severally, liable for the following amounts

for delinquent benefit contributions and deducted payroll dues and assessments outstanding:
                                                   13
 Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 14 of 19



A.   For $160,940.82 in delinquent principal contributions to BAC Local 1 and the Local

     Benefit Funds for benefits reported, but not paid, between November 1, 2018 and

     February 28, 2019, plus unreported benefits since March 1, 2019 to the present.

B.   For $16,110.86 in delinquent dues and assessments to BAC Local 1 for dues reported,

     but not paid, between November 1, 2018 and February 28, 2019, plus unreported dues

     since March 1, 2019 to the present.

C.   For $7,810.12 in interest on the delinquent principal contributions to BAC Local 1

     and the Local Benefit Funds.

D.   For $17,705.17 in liquidated damages on the delinquent principal contributions to

     BAC Local 1 and the Local Benefit Funds.

E.   For $10,447.69 in delinquent principal contributions to the International Benefit

     Funds.

F.   For $809.03 in interest on the delinquent principal contributions to the International

     Benefit Funds.

G.   For $2,089.54 in liquidated damages for the delinquent principal contributions to the

     International Benefit Funds.

H.   For an Order compelling Defendants to remit required employer contribution

     reports starting with the work month of March 1, 2019 through the present along

     with all principal benefit fund contributions, and outstanding dues and assessments

     deducted from employee paychecks.

I.   Plus interest and liquidated damages that continue to accrue, attorneys' fees and costs

     of suit, and such other and further relief as the Court deems just and proper.



                                       14
       Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 15 of 19




                                          Respectfully submitted,

DATE: June 21, 2019                       s/ Robert P. Curley
                                          Robert P. Curley
                                          Attorney I.D. No. 55760
                                          O'DONOGHUE & O'DONOGHUE LLP
                                          Constitution Place, Suite 600
                                          325 Chestnut Street
                                          Philadelphia, PA 19106
                                          Telephone (215) 629-4970
                                          Facsimile (215) 629-4996
                                          rcurley@odonoghuelaw.com




                                     15
        Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 16 of 19



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Complaint has been served by certified mail,

as required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §

1132(h), on this 21th day of June 2019 on the following:


                               Secretary of the Treasury
                               15th. and Pennsylvania Ave., N.W.
                               Washington, DC 20220
                               ATTN: Employee Plans
                                        Internal Revenue Service

                               Secretary of Labor
                               200 Constitution Avenue, N.W.
                               Washington, DC 20210
                               ATTN: Assistant Solicitor
                                       For Plan Benefits Security


                                                           s/ Robert P. Curley
                                                           Robert P. Curley
Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 17 of 19
Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 18 of 19
Case 2:19-cv-02701-BMS Document 1 Filed 06/21/19 Page 19 of 19
